Citation Nr: 0929585	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for right ear 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran was initially granted service connection for 
right ear sensorineural hearing loss in a January 1991 rating 
decision and assigned a noncompensable (i.e., 0 percent) 
rating retroactively effective from April 18, 1990, the date 
of receipt of his claim.

In January 2007 the Veteran submitted a claim for an 
increased rating for this disability, asserting the hearing 
in this ear had worsened such that a compensable evaluation 
was warranted.  He requested a compensation and pension 
examination (C&P exam).

Records show the Veteran previously had had a C&P exam in 
January 2006, the year prior to filing his January 2007 claim 
for a higher rating.  He also has since had additional C&P 
exams in May 2007 and February 2009 to reassess the severity 
of his disability.  However, the results of all three VA 
examinations were found to be of poor reliability by the 
examiner due to exaggerated responses by the Veteran.  Each 
VA examiner was unable to make an appropriate diagnosis due 
to invalid results.



38 C.F.R. § 3.655 (2008) provides that, where entitlement to 
a benefit in a claim for increase cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
See also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  In 
other words, there is provision for summarily denying the 
Veteran's claim because of the inability to obtain what the 
VA examiners deem reliable results of their testing of the 
Veteran's hearing.

It also deserves mentioning that, for a claimant to report 
but not cooperate in the conducting of an examination would 
defeat the very purpose of the examination, which is to 
determine whether entitlement to the requested benefit may be 
awarded.  Moreover, the United States Court of Appeals for 
Veterans Claims (Court/CAVC) has held that the duty to assist 
is not a one-way street, and that a claimant cannot stand 
idle when the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).

The Veteran, however, has not been provided notice of the 
consequences of his failure to cooperate with the testing 
during his VA examinations.  He also has not been apprised of 
§ 3.655 in terms of this regulation permitting, indeed 
mandating, the summary denial of his claim in this 
circumstance.  

Nevertheless, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the evaluation.  As such, a VA examiner should be requested 
to comment on the functional effects the Veteran experiences 
as a result of his right ear sensorineural hearing loss, 
including for example in his day-to-day activity and civilian 
occupation.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Advise the Veteran that the failure 
to report for and cooperate with a C&P 
exam in conjunction with a claim for an 
increase in the rating for his 
disability will result in the summary 
denial of the claim without review on 
the merits under 38 C.F.R. § 3.655 
(2008).

2.  Thereafter, provided he shows a 
resulting willingness to report for and 
cooperate with being examined, schedule 
the Veteran for another C&P audiological 
examination to reassess the current 
severity of the sensorineural hearing 
loss in  his right ear.

Have the designated examiner review the 
claims file, including a complete copy 
of this remand, for the pertinent 
medical and other history.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for the right 
ear.  

In addition to objective test results, 
the examiner should fully describe the 
functional effects caused by the hearing 
disability in the final report of the 
evaluation, including specifically the 
effect of the Veteran's hearing loss on 
his ability to communicate via the 
telephone and the impact of this on his 
employability and civilian occupation.  
As well, the examiner should address 
whether, and to what extent, the 
Veteran's right ear hearing loss 
decreases his ability to communicate 
effectively with other people.  In 
addressing the functional effects of the 
hearing loss on the occupational 
functioning generally, the examiner 
should consider the Veteran's employment 
history, educational background, and 
day-to-day functioning in relation to 
his right ear sensorineural hearing 
loss.  In forming the opinion, 
the examiner should disregard both the 
age and any nonservice-connected 
disabilities of the Veteran.  
All opinions must be supported by a 
clear rationale, if necessary with 
citation to relevant medical findings.

3.  Then readjudicate the Veteran's 
claim in light of any additional 
evidence.  If the claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




